 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  SAMUEL INDIG, MEIR KAHANA, and
  ROBERT KLEIN,

                                       Plaintiffs,        Case No.: 18-cv-10204 (VB)

                      -against-                             DECLARATION OF
                                                       BRADLEY J. NASH IN SUPPORT
  THE VILLAGE OF POMONA, BRETT                          OF PLAINTIFS’ MOTION TO
  YAGEL, LOUIS ZUMMO, LEON HARRIS,                         AMEND COMPLAINT
  and DORIS ULMAN,

                                     Defendants.


       Pursuant to 28 U.S.C. § 1746, Bradley J. Nash, declares the following to be true under

penalty of perjury:

       1.      I am an attorney duly licensed to practice before this Court and am counsel for the

Plaintiffs in the above-captioned matter.

       2.      I make this declaration in support of Plaintiffs’ motion for leave to amend the

complaint, pursuant to Fed. R. Civ. P. 15(a)(2).

       3.      Attached hereto as Exhibit A is a true and correct copy of Plaintiffs’ Proposed

Amended Complaint.

       4.      Attached hereto as Exhibit B is a redline showing the changes in the Proposed

Amended Complaint as compared to the initial Complaint.


Dated: March 25, 2019
       New York, New York




                                                            ______________________________
                                                              BRADLEY J. NASH

                                                   1
